Citation Nr: 9930063	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.   98-12 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service-connection for residuals of coronary 
artery bypass graft.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from November 1973 to July 
1984.

This case comes before the Board of Veterans' Affairs (Board) 
on appeal from a March 1998 rating decision by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service-connection for 
residuals of coronary artery bypass graft.


FINDING OF FACT

There is no competent evidence of record that shows that 
cardiovascular disease was present until some years after 
service or that cardiovascular disease is etiologically 
related to service.


CONCLUSION OF LAW

A claim for service-connection for the appellant's residuals 
of coronary artery bypass graft condition is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant has " the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C. 
§ 5107(a) (West 1991).  If he or she has not presented such 
evidence, the appeal fails as to that claim, and the Board is 
under no duty to assist the appellant in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In order for a claim to be 
well grounded, there must be: (1) medical evidence of a 
disability; (2) lay or medical evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus, or link, between the in-service 
disease or injury and the disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
plausible or possible is generally required.  Grottveit v. 
Brown, 5 Vet. App. 81, 93 (1993).  For some factual issues, 
competent lay evidence may be sufficient; however, where the 
claim involves issues of medical fact, such as medical 
causation or diagnosis, competent evidence is required.  Id.

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, in the case of a 
disease only, service connection may be established by (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period and (2) present disability from it.  
Savage, 10 Vet. App. At 495.  With regard to the showing of a 
chronic disability in service chronicity could be shown by 
"either evidence contemporaneous with service or the 
presumption period or evidence that is post service or post 
presumption period.  Id.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  There are some disabilities, 
including heart disease, for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(1999).

The evidentiary assertions by the claimant are to be accepted 
as true for the purposes of determining whether a claim is 
well grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  The veteran as a layperson is not competent to 
provide such evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

Where the claimant has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to the 
claim, including no duty to obtain a medical examination or 
opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

The appellant through written correspondence dated May 1998 
and July 1998 contends that in service he had hypertension 
andalso experienced chest pains when he dropped a cabinet, 
fell to the deck for 10 to 15 minutes and was taken to sick 
bay for two days, but did not see a doctor.

Service medical records are negative for heart disease or 
hypertension.  Mildly elevated diastolic blood pressures were 
recorded in July 1974 and May 1983.  The remaining blood 
pressures readings in service were within normal limits.  A 
June 1975 record indicates that the appellant was lifting a 
cabinet when he had sharp pain starting in the middle of his 
back and shooting through his sternum.  His pain was assessed 
as muscle strain.  

The post service medical record includes progress records 
from Arlington Family Practice beginning in March 1987, when 
the appellant presented with chest pain.  He reported pain in 
the same area for two years.  His blood pressure was 150/106.  
The assessments did not include heart disease.  In December 
1989, he presented with elevated blood pressure and chest 
pain.  Assessments included congestive heart failure and 
cardiomyopathy.  When he was admitted to Memorial Medical 
Center of Jacksonville in January 1990, he reported a history 
of hypertension that "dates back to the Navy."  He knew of 
no previous myocardial infarction.  

Records from the Southside Primary and Family Care Center in 
June 1990 reflect that the appellant had a history of 
shortness of breath in 1983, saw a physician in 1984 and was 
given a diagnosis of bronchitis.  The diagnoses were 
congestive heart failure and hypertension by history.  Other 
post- service medical records show that he had a five vessel 
bypass surgery in 1990.  Diagnoses included coronary 
atherosclerotic heart disease, status post extensive inferior 
lateral myocardial infarction with subsequent congestive 
heart failure, and a history of hypertension.  Later records 
show that he had ischemic cardiomyopathy and worsening 
symptoms.  He was being considered for cardiac 
transplantation. 

The Board finds, based on the evidence of record and the 
pertinent laws and regulations, that the appellant's claim 
for service-connection for residuals of a coronary artery 
bypass graft is not well grounded.  Service medical records 
are negative for signs or symptoms of heart disease.  These 
records do reflect that he experienced chest pain in service, 
but also show that these symptoms were attributed to muscle 
strain and not to heart disease.  There is no medical 
evidence of heart disease until 1989, when he presented with 
congestive heart failure due to severe cardiomyopathy.  

The appellant has alleged that he had hypertension in 
service.  While service medical records do show two 
intermittently elevated blood pressure readings, they do not 
show the consistently elevated blood pressure readings 
indicative of hypertension.  These records also do not 
reflect diagnosis or treatment of hypertension.  The first 
medical evidence of hypertension, as is the case with heart 
disease, dates from some years after service.   

Neither hypertension nor heart disease was medically 
demonstrated until some years after service.  There is no 
medical opinion linking either disorder to service.  The 
history of hypertension and heart attack in service that was 
related by the appellant is noted, but, as layman, he is not 
considered competent on what are essentially matters of 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Thus, his claim is not well grounded.

The Board notes that in a June 1998 Statement of the Case, 
the RO informed the appellant of the information needed to 
well ground his claim.  The appellant has not submitted that 
evidence.  Moreover, in view of the appellant's response to 
the RO's development actions taken, the Board is satisfied 
that the obligation imposed by section 5103(a) has been 
satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Wood v. Derwinski, 
1 Vet. App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).


ORDER

Entitlement for service-connection for residuals of coronary 
artery bypass graft is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

